
73.	 Mr. President, the Republic of Iraq and the Democratic Republic of Madagascar enjoy very close relations, and therefore you will understand the special satisfaction we feel at seeing you preside over the work of the 
thirty-sixth session of the General Assembly. In you, Sir, we greet a representative of the nonaligned third world who has already placed at the disposal of his county, of our movement and of this Organization the devotion and the faith with which you are naturally endowed, as well as the experience that you have acquired in many international bodies.
74.	We should like to address our thanks to your predecessor, Mr. Rudiger von Wechmar, for the perfect fashion in which he conducted the diverse and very complex work of our last session. We also wish to pay tribute to the SecretaryGeneral for the efforts he has undertaken in the interests of the Organization and of the international community.
75.	The Malagasy delegation is among the many delegations that sponsored the resolutions recommending the admission of Vanuatu and Belize, not because we were necessarily honoring a tradition born of a common colonial past, but because we attach great significance to the triumph of right, to the struggle of peoples for liberation and to their desire to recover and reaffirm their identity in order to participate fully in international life. We congratulate the Republic of Vanuatu and Belize and we assure the two delegations of our fraternal cooperation.
76.	In the course of the general debate at the 
thirty-fifth session [11th meeting], we tried to explain to the Assembly our concern regarding the maintenance and the strengthening of peace in our region, the need to formulate a new definition of collective security based essentially on mutual acceptance of interests, the equality of those interests and their integration in the search for the common good.
77.	Since then the feeling of insecurity has become generalized. The interdependence of the 1970s has been overtaken by a dependence considered more reassuring. The basic imbalance of political power has caused a renewal of the efforts aimed at bi-polarization, to the extent that we can again speak of a new realignment that has become a source of tension, confrontation and open or covert conflict.
78.	We are therefore justified in saying that, far from being dissipated, the concern we expressed at that time has been confirmed and the development of a situation marked by the elaboration of antinomian strategies has stood in the way of the search for cooperative solutions of international problems in accordance with the avowed mission of our Organization. Are we then to conclude that there is a deliberate desire to challenge the purposes and principles of the Charter? We dare not think that, since many Powers would be forced, because of what they perceived to be the facts, to bend the principles to suit their purpose, thus frustrating the desire of the peoples for the world of peace and security promised by the Charter.
79.	Specific alliances and the policy of force have prevailed at the expense of the collective security that was envisaged in 1945, to the extent that, instead of enjoying equal security in accordance with the Charter, we are living in equal insecurity under the threat of nuclear weapons capable of destroying the world many times over. Peace has ceased to be the major concern, putting the survival of mankind at risk, and the dangers of nuclear warfare have unfortunately become a reality. Worldwide and extended confrontation in the military, political, commercial and technological fields has taken the place of detente.
80.	The new doctrine of a limited nuclear war, which is intended to make acceptable what is unthinkable, is accompanied by other decisions, such as those concerning the substantial and constant growth of military expenditures, the unilateral designation of so-called zones of vital interest, the extension of areas of intervention, not to mention such projects as the treaty of the southern Atlantic, in which the South African racist regime is the keystone.
81.	The United Nations undoubtedly has a role to play in defusing this situation, a role that cannot be tainted with resignation or complacency. It is politically and morally unjustifiable to allow the security of the world to depend on relations among the nuclearweapon States.
82.	At best, that system might function, and those Powers would settle world affairs in accordance with their own interests, completely ignoring the right of other States to equal security. At worst and this seems to be the present situation the nuclear club would fail to fulfill its responsibilities, bilateral, regional and multilateral negotiations would be broken off or blocked, and the rest of mankind would realize with anguish how precarious the situation was.
83.	It is for these reasons that we cannot hide the dismay we feel at the lack of true progress since the adoption in 1978 of the program of Action for disarmament [see General Assembly resolution S10/2].
84.	We hope that the second special session devoted to disarmament, planned for next spring, will allow us to draw some lessons from the negotiations which have taken place in the Committee on Disarmament during the last three years, while it will still be useful to pay greater attention to the definition of those measures that might give new impetus to the process of disarmament. At this stage we shall not take up the questions of the program, the priorities or the specific measures; we shall merely limit ourselves to recalling that the will of State" for peace must precede disarmament, not follow it.
85.	The success of that session, as of any disarmament undertaking,, must depend on the proof given by States that they are inspired by that will for peace and not by the search for domination, hegemony, military superiority or confrontation.
86.	It is for this reason that we believe that the non aligned nations can contribute to the achievement of our common goal by defending the principles of peaceful coexistence which underlie the political philosophy of the movement, by refusing to be treated as pawns in an antinomian political game, by refusing to allow themselves to be dragged into, military alliances, by rejecting the efforts to rationalize the arms race, and. by denouncing the deceptive propaganda which establishes an inverted priority between disarmament and security and, with equivocal selectivity, ignores the alliance between the imperialists and the Zionist entity and" the South African racist regime.
87.	These last considerations inspired the initiative that led to the adoption of the Declaration of the Indian Ocean as a Zone of Peace [General Assembly resolution 2832 (XXVI)], of which this year we celebrate the tenth anniversary. This is more pertinent than ever, despite the inability of the Ad Hoe Committee on the Indian Ocean to decide upon the date of the Colombo conference, which had originally been scheduled for 1981. Need we recall the understandable disquiet that was shown by the littoral and hinterland countries which almost unanimously recognized, contrary to certain claims, that the existing conditions of insecurity militated in favor of the holding of that conference?
88.	As far as we are concerned, we shall press for the Colombo conference, the agenda of which must truly reflect the principles of the Declaration, to take place before the end of 1982, and for the summit conference at Antananarivo to be held in 1983. May I at this point recall the proposal by the President of the Democratic Republic of Madagascar, which was presented and explained during the 
thirty-fifth session [11th meeting], and which demonstrates our desire to define the nature of the commitments that must govern the mutual relations of the States concerned with the security of the Indian Ocean region, on the basis of the principles established at United Nations level.
89.	The difficulties that we encounter in the Indian Ocean area lead us to recall the crises that affect other . regions too, for which solutions must be found on the' basis of our principles and not seen through the deforming prisms of bloc interests.
90.	Elimination of the apartheid regime has always come up against the mental block of certain circles who fear change and contend that the liberation of the Africans and their assumption of political power in South Africa would be a threat to specific interests. That attitude, which contributed to delaying the breakup of former colonial empires, explains the will of some to liken liberation movements to terrorist groups. It also justifies the maintenance of so-called normal relations, even a policy of rapprochement, with the racist regime, raised to the rank of a stable and strategic ally. Finally, it is shown by opposition to the policy of sanctions and by the subordination of the future of the African majority to the hazards of East West confrontation.
91.	We consider that no specific interest is worthy of being opposed to the restoration of human dignity, justice, freedom and peace for the victims of apartheid. We strongly support the struggle of the African majority, under the leadership of their authentic liberation movement, and demand that the Security Council impose mandatory global sanctions on South Africa in accordance with Chapter VII of the Charter.
92.	In Namibia, the same causes have produced the same effects. The complaisance I would even say the complicity of certain western Powers has encouraged the racist regime to defy the United Nations, which, through the United Nations Council for Namibia, is the legal Administering Authority of that Territory.
93.	The adherence of the Western contact group to the idea of imposing constitutional principles, even before the future constituent assembly of Namibia has been elected, seems to us to be an inadmissible restriction on the sovereignty of that assembly. It is, to say the least, ironic that those who have insisted most on guaranteeing that that assembly shall be the true reflection of the will of the Namibian people should today be the first to usurp some of its powers. That is not our idea of independence and sovereignty, which must be vested in the Namibian people alone.
94.	We reaffirm the position of the Government of Madagascar, as communicated to the SecretaryGeneral and made known at the eighth emergency special session [6th meeting]. Either the United Nations should decide to implement immediately and unconditionally Security
Council resolution 435 (1978); or it should request the United Nations Council for Namibia, the legal Administering Authority, unilaterally to declare Namibia's independence, under the aegis of SWAPO, the authentic representative of the Namibian people recognized by the international community.
95.	The recent aggressions of the racist regime against Angola have rightly been condemned by the whole international community. It is to be regretted that the veto of one Power prevented the Security Council from joining in that condemnation.
96.	We also note that the ministers and heads of delegations of the nonaligned countries have taken note with satisfaction of the decisions adopted by the eighteenth session of the Assembly of Heads of State or Government of the Organization of African Unity held at Nairobi from 24 to 27 June 1981, on the organization of a general and free referendum on self-determination in Western Sahara [see Al361534, annex If, AHG/Res.103 (XVIII)].
97.	In a declaration made public on 31 August 1981, the President of the Democratic Republic of Madagascar said that he considered as positive the recommendations of the Implementation Committee on Western Sahara of the OAU [see A/36/512, annex] which met at Nairobi from 24 to 26 August 1981 to give effect to the Assembly's decisions. He believed that the acceptance by the Committee of the idea of setting up in Western Sahara an interim, international, nonaligned authority to ensure the carrying out of the referendum was a further positive step. However, no genuine free and democratic referendum can possibly be held while the Moroccan army and administration remain on Sahraoui territory.
98.	In the Middle East, true to its policy of expansion and regional hegemony, Israel increases its aggressions and "preventive reprisals" against its neighbors. Its raid on Iraq's nuclear installations was rightly and unanimously condemned by the Security Council.
99.	At the same time, using as a pretext troubles caused by one faction, the Tel Aviv authorities implacably continued their dismemberment of Lebanon, taking the opportunity at the same time to implement their campaign of genocide against the Palestinian refugees. We reaffirm our support for the sovereignty of Lebanon and respect for its territorial integrity, unity and political independence, and call for the full implementation of Security Council resolution 425 (1978).
100.	Those acts of aggression only further complicate the search for a solution to the question of Palestine,, which more than ever lies at the heart of the Middle East problem. We shall continue during this session to give our support to the proposals of the Committee on the Exercise of the Inalienable Rights of the Palestinian People. We welcome the increasingly widening consensus given to the recognition of those rights, including the right of return, the right to self-determination and the right to establish an independent and sovereign State in Palestine.
101.	It is high time for the Security Council to take note of that consensus and to agree to amend and to complete in this sense the all-too-notorious Solution 242 (1967), which otherwise is in danger of becoming a monument to injustice.
102.	The Asian continent is shaken by crises, which certain instruments of propaganda present to us through clever caricatures intended to cast doubt on the true aspirations of the peoples concerned and further to divide the Movement of NOnAligned Countries.
103.	Apart from any ideological considerations, we believe that two principles are valid the clearly expressed will of the peoples and the need at all costs to find a politically negotiated solution to all disputes. That is why the question of Afghanistan could be solved on the basis of any constructive proposal, particularly that which was made public on 24 August 1981 by the Government of the Democratic Republic of Afghanistan [see A/36/457, annex]. Likewise, in the case of Kampuchea, we believe that a meeting between the countries directly concerned, without external interference, could lead to a solution which would not threaten the credibility of our Organization.
104.	We offer our support to the proposals of the Democratic People's Republic of Korea to convene a conference of the democratic parties of the North and South, which should lead to the v nation of a great Korean confederation, the Confederal Democratic Republic of Koryo.
105.	The recrudescence of tensions in Central America and the Caribbean causes us disquiet. As a nonaligned' country, we uphold the legitimacy of the struggles of peoples subjected for years to injustice and domination. Attempts at destabilization, economic pressures and other hostile acts against the States of the region can meet with nothing but general condemnation and provoke reactions that are not always to the taste of certain parties.
106.	Our solidarity with the peoples concerned is known, for, here as elsewhere, only they have the right, in full sovereignty and freedom, to decide their own political, economic and social affairs.
107.	In the economic field the outlook is not much better, because the crisis of which we have seen the omens for over a decade is now upon us, and has been given added impetus by the inroads of contention and counterclaims, which are undermining existing structures and for which we can find no more than palliatives in the absence of a real development ethic. We are resentful of the basic injustice of growth by groups, which is now losing sight of the basic idea of bridging the gap and instead is far too close to parallel but separate, and therefore basically unequal, development.
108.	This blinkered approach favors the notion of immediate or short-term benefits, as well as what might be called, for want of a better term, international profiteering, based on selfishness, impatience and shortsightedness. Is there still a true desire to find any answer to this crisis, or are we resigned to the fact that two humanities exist, looking at one another across the divide created by unrepentant imperialism?
109.	This is well illustrated by our inability this year to undertake the global negotiations provided for in General Assembly resolution 34/138, the holdup in the Third United Nations Conference on the Law Of the Sea, so many events which demonstrate that in spite of Our protestations the commitments assumed under the Charter "to employ international machinery for the promotion of the economic and social advancement of all peoples" are still limited. The procrastination of some and the ill will of others hide behind the pretext of a search for a consensus at all costs, thus leading to the undermining of international cooperation and the exacerbation of the world economic crisis.
110.	^	All our countries are affected by that crisis whose hallmark is a breakdown in economies, currency fluctuations, a chronic international payments deficit, the continuing trend towards higher interest rates, inflation and unemployment, the inadequacy of traditional adjustment measures and the uncertain prospects of growth, even for the medium term, all of which encourage a return to a more or less disguised protectionism.
111.	But egotism is not solely to blame, for we see that the countries that are most seriously affected are the developing countries, above all the non-oil-producing countries, whose external debts and balance of payments deficits have become disastrous. We are also paying dearly for the rhetoric in which some of our partners try to wrap up global prospects for development, since we are being offered only a patching up of the present system, which is functionally unsuited to restoring stability and ensuring .he growth of our economies.
112.	Once again we can fall back on skepticism and resignation. But we reaffirm that the only way of establishing equality of opportunity and eliminating the damaging effects of mistrust is the multilateral and global approach to the problems that underlie the present crisis. The International Meeting on Cooperation and Development to be held at Cancun may contribute to providing a fresh momentum to cooperation between two worlds that are condemned to interdependence, to the extent that the lines decided on in the context of the new international economic order are respected.
113.	The principles agreed on from Arusha to Caracas concerning cooperation among developing countries were not conceived in a spirit of confrontation or competition, but in reaffirmation of our will to provide ourselves with institutions designed to solve the major problems posed by the requirements of an equal and integrated development.
114.	We need not conceal this any longer: the 1980s will be difficult years and we will have to temper the optimism of the last two decades. Each State will have to bear its part. Each State will have to find the means to survive the crises that will occur and recover the security, equilibrium and prosperity to which it has a right. But what should our Organization do to reverse the new political alienation, to revive the vision of one world united economically and socially?
115.	More than once we have undertaken a redefinition of the role of the United Nations. Studies have been undertaken, committees have been set up, and yet we find ourselves at the same impasse, which seems to confirm the Views of those who defend the status quo, because our efforts have been reduced to attempting to reconcile irreconcilable interests or, at best, to collate divergent national reactions. And thus we are forced to ask ourselves whether the collective will to restore international life to its universality can still exist.
116.	We have been told that the Charter represented and still represents the best hope of inducing mankind to accept universality. We are aware that for some it is no longer considered as anything more than one reference among many others, and that from being the only means of reducing the dangers of tension, confrontation and conflict, it has sometimes become an instrument of justification for a partial review of relations among nations.
117.	From one session to another we reaffirm our faith in the purposes and principles of the Charter, and from one session to another also we see this increasing reluctance to resort to the existing machinery embracing practically every area of cooperation or to make it more effective, by taking account of change or even, I venture to say, of resolutions adopted since the machinery was first established.
118.	National sovereignty and national interests are put forward to hamper the role and the activities of the United Nations. But how can the preponderance of the United Nations which we accepted in the Charter restrain a sovereignty that cannot be more absolute? What interest do we have, acting collectively and in unity, in preventing world problems from being dealt with by a multilateral approach and being given global solutions?
119.	If the principles of the Charter remain valid for us at all times and in all circumstances, as experience shows, if we are ready to revitalize the objectives of the Charter so that they are more responsive to the aspirations of all peoples, if we have the courage to set aside our contradictions and accept the ineluctable evolution of mankind towards peace, progress and justice, then let us give our Organization the political means to fulfill its purposes, because that is the best way of reaffirming our confidence in ourselves and really promoting mutual confidence.

